DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed February 10, 2022.   Claims 1-17 are pending and an action on the merits is as follows.	
Objections to claims 9, 10 and 17 have been withdrawn.
Rejections of claims 8 and 10-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.
Applicant’s arguments, see the last paragraph on page 7 of the response, filed February 10, 2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 7 includes the limitation “the predetermined period of time is contained within the access request”.  However applicants’ originally filed disclosure does not properly describe the access request to contain the predetermined period of time.  It is unclear how the predetermined period of time can be included in the access request, when the access request must be received within the predetermined period of time, see specification page 3 ¶ [0018].  Therefore this limitation is considered as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 includes the limitation “the predetermined period of time is contained within the access request”.  However claim 6, from which claim 7 depends, references the access request being received within a predetermined period of time.   It is unclear how the predetermined period of time can be included in the access request, when the access request must be received within the predetermined period of time.  For examining purposes, this limitation is interpreted as stating “the predetermined period of time is contained within the service request”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (US 2012/0018257 A1) in view of Berryhill (US 9,957,132 B2).
Claims 1 and 10: Tokura discloses a method and controller for an elevator system comprising at least one processor and memory having instructions stored thereon that are executed by the at least one processor to receive, by a computing device comprising a processor, a service request (destination call) for a service associated with an elevator system from destination call registration means (19) (page 4 ¶ [0073]) included in a user device (destination call registration device 15) (page 4 ¶ [0070]), as can be seen from Fig. 6.  An elevator car is controlled to travel to and stop at a specific floor (floor for which a destination call registration has been performed) in accordance with the service request (page 3 ¶ [0060]), as is known in the art.  A period in which an assigned car is capable of being confirmed is set as a time when the door of an elevator is closed at the floor specific floor (page 4 ¶ [0066]).  Therefore an elevator car door is controlled to be closed upon arriving at the specific floor.  An access request is received from the user device on the basis of inputted personal information (page 4 ¶ [0072]), inputted to the user device by a user (page 4 ¶ [0071]), and the elevator car 
However Berryhill teaches a method and controller for an elevator system, where an indicator (alert) is transmitted to a user device (mobile device 126) that an elevator car has arrived at a specific floor (base floor 316B) (column 8 lines 52-58).
Given the teachings of Berryhill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura with providing an indicator to be transmitted to the user device that the elevator car has arrived at the specific floor.  Doing so would “allow the user to better utilize his time (e.g., to read a newspaper, to check his e-mail, et cetera) as he waits for the elevator to arrive)” as taught in Berryhill (column 8 lines 61-63).
Claims 2 and 11: Tokura modified by Berryhill discloses a method and controller as stated above, where the service request is disclosed in Tokura to be validated based on an identification of a passenger associated with the user device and contained within the request (page 4 ¶ [0073]).  Therefore the request is validated based on a profile of the passenger, as is recognized in the art.
Claims 3 and 12: Tokura modified by Berryhill discloses a method and controller as stated above, where registration information of a plurality of users associated with 
Claims 4 and 13: Tokura modified by Berryhill discloses a method and controller as stated above, where an elevator car is disclosed in Tokura to stop at a floor for which the service request has been performed (page 3 ¶ [0060]).  Therefore the request includes location information of the user device used to perform the service request, as is recognized in the art.
Claims 5 and 14: Tokura modified by Berryhill discloses a method and controller as stated above, where information related to a destination floor is disclosed in Tokura to be received with/indicated in the request (page 4 ¶ [0073]).  The controller then controls the elevator car to the destination floor after a passenger boards the elevator, and therefore after receiving the access request (pages 3-4 ¶ [0060]).
Claims 8 and 16: Tokura modified by Berryhill discloses a method and controller as stated above, where the indicator is shown in Berryhill to indicate a specific elevator has arrived (column 8 lines 52-58).
Claims 9 and 17: Tokura modified by Berryhill discloses a method and controller as stated above, where the service request is disclosed in Tokura to identify a specific elevator car to be used and the controlled elevator car is the specific elevator car (pages 4-5 ¶ [0073]).  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (US 2012/0018257 A1) modified by Berryhill (US 9,957,132 B2) as applied to claims above, further in view of Puskala et al. (US 2008/0217112 A1).
Claims 6 and 15: Tokura modified by Berryhill discloses a method and controller as stated above, where a predetermined time (period) is disclosed in Tokura to be set in which an assigned car is capable of being confirmed (page 4 ¶ [0066]).  These references fail to disclose the elevator car to be released when the access request is not received within the predetermined period of time.
However Puskala et al. teaches a method and controller for an elevator system, where the elevator car is released (call is canceled) when an access request is not received within a predetermined period of time (page 2 ¶ [0023]).    
Given the teachings of Puskala et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura as modified by Berryhill with providing the elevator car to be released when the access request is not received within the predetermined period of time.  Doing so would “ensure that the elevator will not wait unnecessarily for the passenger at the passenger’s floor and be unnecessarily reserved for the passenger” as taught in Puskala et al. (page 2 ¶ [0022]).    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified by Tokura (US 2012/0018257 A1) modified by Berryhill (US 9,957,132 B2) and Puskala et al. (US 2008/0217112 A1) as applied to claims above, further in view of Elomaa et al. (US 8,573,366 B2).
Claim 7: Tokura modified by Berryhill and Puskala et al. discloses a method as stated above, but fails to disclose the predetermined period of time to be contained within the service request.

Given the teachings of Elomaa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura as modified by Berryhill and Puskala et al. with obtaining a forecast from a user-specific anticipated travel time for each passenger, defined by taking into account physical disabilities and other special requirements of that passenger.  The predetermined period of time then would be based on the user-specific forecast and therefore would be contained within the service request.  Doing so would provide additional time for passengers who have physical disabilities to arrive at the elevator car, thereby ensuring that those passengers can board their assigned elevator car.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 1, 2022